FILED
                            NOT FOR PUBLICATION                               MAR 17 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID FLORES,                                    No. 11-55235

              Petitioner - Appellant,            D.C. No. 2:06-cv-00097-JVS-FFM

  v.
                                                 MEMORANDUM*
DAVID B. LONG,

              Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                        Argued and Submitted March 4, 2014
                               Pasadena, California

Before: PAEZ, N.R. SMITH, and HURWITZ, Circuit Judges.

       We have jurisdiction under 28 U.S.C. §§ 1291 and 2253 to review the denial

of David Flores’s 28 U.S.C. § 2254 habeas petition. We review the district court’s

denial of the habeas petition de novo, Maciel v. Cate, 731 F.3d 928, 932 (9th Cir.

2013), and affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. To the extent Flores invites us to second-guess the California Court of

Appeal’s interpretation of California law, we decline the invitation, because “it is

not the province of a federal habeas court to reexamine state-court determinations

on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). The

California Court of Appeal’s decision affirming the trial court’s refusal to give the

jury the duress instruction was not unreasonable. See 28 U.S.C. § 2254(d). The

record supports the California Court of Appeal’s factual determination that there

was no evidence Flores committed the crimes under duress. Omission of a duress

instruction could therefore not have “so infected the entire trial that the resulting

conviction violates due process.” Cupp v. Naughten, 414 U.S. 141, 147 (1973).

      2. Flores’s argument that the trial court misapplied California rules of

evidence when it admitted a hearsay statement “fall[s] outside the scope of federal

habeas relief, which is designed only to remedy violations of federal law.” Winzer

v. Hall, 494 F.3d 1192, 1198 (9th Cir. 2007). Admission of the non-testimonial

statement did not implicate the Confrontation Clause. See Crawford v.

Washington, 541 U.S. 36, 68 (2004).

      3. Flores is not entitled to relief on his ineffective assistance claim, because

“there is [a] reasonable argument that counsel satisfied Strickland’s deferential

standard.” Harrington v. Richter, 131 S. Ct. 770, 788 (2011). The decision to call


                                          -2-
Marcos Campos or William Simon as witnesses could have hurt Flores’s defense

and therefore falls within the “wide latitude counsel must have in making tactical

decisions.” Strickland v. Washington, 466 U.S. 668, 689 (1984). And, even

assuming trial counsel was deficient for failing to call Benjamin Flores, Flores

failed to show “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694.

      Flores also faults trial counsel for failing to call expert witnesses and

speculates that they would have supported his defense. “Such speculation,

however, is insufficient to establish prejudice.” Wildman v. Johnson, 261 F.3d

832, 839 (9th Cir. 2001).

      The judgment of the district court is AFFIRMED.




                                         -3-